      Case 2:21-cv-00051-WBV-DPC Document 22 Filed 07/30/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

SIDNEY MCBRIDE, III                                                        CIVIL ACTION

VERSUS                                                                     NO. 21-51

TOMMY ESCHETE, ET AL.                                                      SECTION “D” (2)


                                           ORDER

       The Court, having considered de novo Plaintiff Sidney McBride’s Complaint, 1

his response to the Magistrate Judge’s 1983 Response Order, 2 Plaintiff’s Objection, 3

the record, the applicable law, the Report and Recommendation of the United States

Magistrate Judge, 4 and the failure of Petitioner’s to object to the Report and

Recommendation, 5 approves the Report and Recommendation of the United States

Magistrate Judge and adopts it as its opinion in this matter.

       IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE.

       New Orleans, Louisiana, July 30, 2021.


                                                __________________________________
                                                WENDY B. VITTER
                                                UNITED STATES DISTRICT JUDGE




1 R. Doc. 6.
2 R. Doc. 10.
3 R. Doc. 19.
4 R. Doc. 21.
5 Plaintiff had fourteen days in which to file objections to the Magistrate Judge’s Report and
Recommendation. See R. Doc. 22; see also 28 U.S.C. § 636(b)(1). Objections were therefore due on
or before July 22, 2021. Because of Plaintiff’s pro se status, the Court waited over an additional
week past the July 22, 2021 deadline before adopting the Magistrate Judge’s Report and
Recommendation.
